DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 and 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a polarizer substrate, comprising: a substrate; a reflective layer, located on the substrate, the reflective layer having a 5transmission area and a reflective area; and a metal pattern layer, located on the reflective layer and the substrate, and comprising: a polarizer structure, comprising a plurality of grid lines overlapping the transmission area, wherein a thickness of each of the grid lines is 200 nm to 500 nm, a width of 10each of the grid lines is 30 nm to 70 nm, and a distance between each adjacent two of the grid lines is 30 nm to 70 nm; and a microstructure, overlapping the reflective area, the microstructure having a thickness of 20 nm to 500 nm. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Jang et al (U.S. PGPub No. 2014/0133027) teaches a polarizer substrate (Fig 1), comprising: a substrate (10); a reflective layer (40), located on the substrate, the reflective layer having a 5transmission area (20) and a reflective area (30); and a metal pattern layer (51), located on the reflective layer and the substrate, and comprising: a polarizer structure, comprising a plurality of grid lines (22) overlapping the transmission area (20). 
However, Jang, does not teach or suggest, the specific limitations of “a microstructure, overlapping the reflective area, the microstructure having a thickness of 20 nm to 500 nm” nor would it have been obvious to do so in combination. 
Claims 2-9 are also allowable for depending on claim 1. 

Claim 11 recites a manufacturing method of a polarizer substrate, comprising: forming a reflective layer on a substrate, wherein the reflective layer has a transmission area and a reflective area; 15forming a metal material layer overlapping the reflective area and the transmission area; and patterning the metal material layer to form a metal pattern layer, wherein the metal pattern layer comprises: a polarizer structure, comprising a plurality of grid lines overlapping the 20transmission area, wherein a thickness of each of the grid lines is 200 nm to 500 nm, a width of each of the grid lines is 30 nm to 70 nm, and a distance between each adjacent two of the grid lines is 30 nm to 70 nm; and a microstructure, overlapping the reflective area, the microstructure having a thickness of 20 nm to 500 nm. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 11, Jang et al (U.S. PGPub No. 2014/0133027) teaches a manufacturing method of a polarizer substrate (Fig 1), comprising: forming a reflective layer (40) on a substrate (10), wherein the reflective layer has a transmission area (20) and a reflective area (30); 15forming a metal material layer (51) overlapping the reflective area (30) and the transmission area (20); and patterning the metal material layer to form a metal pattern layer, wherein the metal pattern layer comprises: a polarizer structure, comprising a plurality of grid lines (22) overlapping the 20transmission area (20). 
However, Jang, does not teach or suggest, the specific limitations of “a microstructure, overlapping the reflective area, the microstructure having a thickness of 20 nm to 500 nm” nor would it have been obvious to do so in combination. 
Claims 12-17 are also allowable for depending on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/3/2022